Citation Nr: 1411142	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  13-35 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a heart disorder, to include a need for a cardiac defibrillator, to include secondary to bronchiectasis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from January 1953 to September 1953.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2012 rating decision of the VA Regional Office in St. Louis, Missouri that denied service connection for coronary artery disease.  

The Veteran asked for a Board videoconference hearing in his December 2013 substantive appeal but withdrew the request in January 2014.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran asserts that he has a heart disorder of service onset for which service connection should be granted.  The Board observes, however, that in a detailed statement dated in December 2013, he appears to relate a heart disorder, to include a need for a cardiac defibrillator, to symptoms of dizziness and shortness of breath he experienced throughout the years after being discharged from service due to his service connected bronchiectasis of all lung lobes.  As such, it appears that the appellant seeks entitlement to service connection for heart disease, to include the need for a defibrillator, on a secondary basis.  VA is required to consider all issues reasonably raised by a veteran's statements and the evidence. See EF v. Derwinski, 1 Vet.App. 324, 326 (1991).

The Veteran has not had a VA examination that addresses whether a heart disorder, to include the need for a defibrillator, is related to service or to a service connected disorder.  Accordingly, he should be afforded a VA examination, to include a clinical opinion that addresses the onset and etiology of any diagnosed heart disorder.

The Board advises the Veteran that his claim is substantially compromised by the fact that there are no clinical records in his claims folder of treatment for a heart disorder, to include a need for a defibrillator, or lung disability until 2009, more than five decades after discharge from active duty.  In a case such as this one, it would behoove the Veteran to provide additional information and/or authorization to retrieve clinical records from all providers who have treated him for any lung and any heart-related symptoms dating back to 1953.  Therefore, the Veteran should be contacted and requested to identify all health care providers, including VA facilities, who have treated him for any lung and/or heart disorder since discharge from service in 1953.  The RO should thereafter attempt to secure these records.

Additionally, review of the record, including Virtual VA, indicates that the Veteran receives VA outpatient treatment.  The most recent clinical records, however, date through August 2011.  As VA has constructive possession of any subsequent records, they must be retrieved and associated with the other evidence on file. Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore VA records dating from September 2011 should be requested and associated with the claims folder.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Send the Veteran VCAA notice as to the issue of entitlement to service connection for coronary artery disease on a secondary basis.

2.  Contact the Veteran and request that he provide authorization identifying the names and addresses of all providers who have treated him for any heart and lung disability or symptoms since service.  This includes identifying treatment provided by any VA health care provider.  After securing the necessary releases, the RO should request this information, if not already of record.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  Request VA outpatient records dating from September 2011 and associate them with the claims folder.  If the RO cannot locate any identified records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

4.  Following the receipt of any additional records, schedule the Veteran for a VA internal medicine examination by a VA physician to determine whether it is at least as likely as not that any heart disorder, to include a need for a cardiac defibrillator, is related to service, and if not, whether any diagnosed heart  disorder is caused or aggravated by bronchiectasis.  Access to the claims folder, Virtual VA, and VBMS files must be made available to the physician examiner.  All necessary tests and studies should be conducted and clinical findings must be reported in detail and correlated to a specific diagnosis. 

Following the examination the examiner must opine: a) whether it is at least as likely as not that any heart disorder is of service onset; if not, b) whether it is at least as likely as not that any diagnosed heart disorder was caused by service-connected bronchiectasis; if not, c) whether it is at least as likely as not that any diagnosed heart disorder was made chronically worse (aggravated) by bronchiectasis.  If aggravation is found, the examiner must render an opinion addressing the extent of the aggravation and provide a baseline prior to the aggravation. 

The examination report must include a complete rationale for all opinions and conclusions reached.

5.  The Veteran must be given adequate notice of the examination, to include advising him of the consequences of failure to report under 38 C.F.R. § 3.655 (2013).  Any failure to appear for the examination should be noted in the file. 

6.  The RO must ensure that the clinical examination and report requested above comply with this remand.  If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned for correction. 

7.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal, to include whether any diagnosed heart disorder, to include a need for a cardiac defibrillator, is secondary to or has been aggravated by bronchiectasis.  If the benefit sought is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

